 


116 HRES 497 EH:  Recommending that the House of Representatives find William P. Barr, Attorney General of the United States, and Wilbur L. Ross, Jr., Secretary of Commerce, in contempt of Congress for refusal to comply with subpoenas duly issued by the Committee on Oversight and Reform. 
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 497 
In the House of Representatives, U. S., 
 
July 17, 2019 
 
RESOLUTION 
 Recommending that the House of Representatives find William P. Barr, Attorney General of the United States, and Wilbur L. Ross, Jr., Secretary of Commerce, in contempt of Congress for refusal to comply with subpoenas duly issued by the Committee on Oversight and Reform.  
 
 
That William P. Barr, Attorney General of the United States, and Wilbur L. Ross, Jr., Secretary of Commerce, shall be found to be in contempt of Congress for failing to comply with subpoenas authorized by the Committee on Oversight and Reform and duly issued by Chairman Elijah E. Cummings relating to the 2020 Census.  That the Attorney General (i) failed to comply with a Committee subpoena issued on April 2, 2019, to produce documents, and (ii) ordered a Department of Justice employee, John Gore, not to comply with a Committee subpoena requiring him to appear for deposition testimony before the Committee on April 11, 2019. 
That the Secretary of Commerce failed to comply with a Committee subpoena issued on April 2, 2019, to produce documents.  That the Report of the Committee on Oversight and Reform details the refusal of the Attorney General to produce documents to the Committee as required by subpoena, the order from the Attorney General directing John Gore to defy a duly authorized Committee subpoena for deposition testimony, and the refusal of the Secretary of Commerce to produce documents to the Committee as required by subpoena.  
That pursuant to 2 U.S.C. 192 and 194, the Speaker of the House of Representatives shall certify the Report of the Committee on Oversight and Reform, detailing the refusal of William P. Barr, Attorney General of the United States, to produce documents to the Committee on Oversight and Reform as directed by subpoena, to the United States Attorney for the District of Columbia, to the end that Mr. Barr be proceeded against in the manner and form provided by law.  That pursuant to 2 U.S.C. 192 and 194, the Speaker of the House of Representatives shall certify the Report of the Committee on Oversight and Reform, detailing the refusal of Wilbur L. Ross, Jr., Secretary of Commerce, to produce documents to the Committee as directed by subpoena, to the United States Attorney for the District of Columbia, to the end that Mr. Ross be proceeded against in the manner and form provided by law.  
That the Speaker of the House shall otherwise take all appropriate action to enforce the subpoenas.   That the Chairman of the Committee on Oversight and Reform shall take all necessary steps to enforce the above-referenced subpoenas, including, but not limited to, seeking authorization from the House of Representatives through a vote of the Bipartisan Legal Advisory Group pursuant to clause 8(b) of rule II, and H. Res. 430, to initiate or to intervene in proceedings in any federal court of competent jurisdiction, to seek judgements affirming the duty of the subpoena recipients to comply with the above-referenced subpoenas, and to seek any appropriate ancillary relief, including injunctive relief. 
 
Cheryl L. Johnson,Clerk. 
